Gaines, Associate Justice.
This suit was brought by appellants to restrain appellees, John A. McCormick, tax collector of the city of Galveston, and the city itself, from proceeding to collect certain taxes assessed on behalf of the city for the support of its public schools. Exceptions to the petition were sustained, and appellants declining to amend, their suit was dismissed and they have prosecuted an appeal to this court.
The second assignment (which is the first presented in the brief) calls in question the validity of the elections held in the city on the 13th of June, 1881, and the 6th of September of the same year, by which the city assumed control of its public schools and authorized the levy of a tax for their support. The petition sets forth a history of the legislation of the State contained in the Constitution and statutes authorizing cities and towns by a vote to assume control of the public schools within, their limits, and alleges that at the election held September 6th, 1881, only 560 votes were cast in favor of the proposition to confer authority to levy the tax, to 243 votes against it; and that although the number of votes in the affirmative were two-thirds of the whole number of votes actually cast, it was not two-thirds of the tax payers who were qualified voters in the city.
It is contended that the Act of April 3, 1879, which authorized cities and towns by a majority vote of their qualified electors to take control of the public schools within their respective limits, is unconstitutional, because it is an abdication by the Legislature of its legislative functions in favor of the voters of the respective municipalities. It is a well settled principle that the Legislature can not delegate its authority to make laws "by submitting the question of their enactment to a popular vote; and in The State v. Swisher, 17 Texas, 441, this court held an act of the Legislature which authorized the counties of the State to determine by popular vote whether liquor should be sold in their respective limits to be unconstitutional. But it does not follow from this that the Legislature has no authority to confer a power upon a municipal corporation and to authorize its acceptance or rejection by the municipality according to the will of the voters as expressed at the ballot box. Mr. Dillon says: “ It is well established that a provision in a municipal charter that it shall not take effect unless assented to or accepted by a'majority of the inhabitants is in no just sense a delegation of legislative power, but merely a question as to the acceptance or rejection of a charter.” 1 Dillon on Mun. Corp., §44, and cases cited. See especially Alcorn v. Homer, 38 Miss., 652. That such legislation is not unconstitutional is expressly decided by this court in the case of Graham v. City of Greenville, 67 Texas, 62. The act under consideration merely leaves each town or city *28in the State to determine by a vote whether it will exercise the power of controlling its public schools as a separate school district or not, and is in our opinion clearly constitutional.
It is further claimed that the act is inoperative as to all cities having over 10,000 inhabitants,_becau.se of section 5 of article 11 of the Constitution, which provides that such cities “may have their charters granted or amended by special act of the Legislature.” But we think that it was not intended by this section to prohibit the Legislature from providing for the incorporation of such cities by general law, but to confer authority to grant special charters. We can not presume that the framers of the Constitution meant to prohibit the law making power from passing a general act in reference to a special matter which should apply alike to every municipal corporation in the State. Ho reason is seen for imposing any such restriction, and the prohibition will not therefore be implied.
But it is contended that the Act of April 3, 1879, in so far as it applies to the city of Galveston, is in conflict with section 30 of article 3 of the Constitution, which reads as follows: “Ho law shall be revived or amended by reference to its title; but in such case the act revived or section or sections amended shall be re-enacted and published at length.” This provision is wholly inapplicable to the law in question. It amends no section of the charter of the city, but merely adds to the powers already granted to the cities and towns of the State an authority not previously conferred.
It is also submitted that the Act of March 26, 1881, is in conflict with the Constitution, because it embraces a subject not expressed in its title. We do not think the objection to the act well taken. The title reads as follows: “An Act to amend chapters 5 and 11 of title 17 of the Bevised Civil Statutes of the State, relating to charters of cities and towns and towns and villages, so as to authorize the levy of a tax for the support of public free schools under certain circumstances.”
The contention seems to be that title 17 of the Bevised Statute relates solely to towns and to cities of ten thousand inhabitants or less, and that there is nothing in the language quoted to indicate that the act was intended to apply to cities having special charters. If it were true that title 17 applies only to cities and towns incorporated under the general laws, then the objection to the statute under consideration in so far as it is sought to make it applicable to cities having more than ten thousand people would probably be fatal. But such is not the case. It is true that title 17 relates mainly to cities and towns which had been and which were to be incorporated under the general laws. It is in most of its provisions but a re-enactment of the former statutes upon the same subject. It provides the method by which these municipalities may be created, or by which those previously incorporated by special charters may accept its *29provisions, and it defines their mode of organization and the powers and duties of their officers and governing bodies.
But the title reads: “Title XVII. Cities and Towns.” It contains one provision at least applicable by its express terms only to cities having over ten thousand inhabitants (art. 426). This is copied from section 5, article 11, of the Constitution, but it shows clearly that such cities were in the purview of that title of the Revised Statutes. This also appears by article 505, which reads, “ The incorporated cities in this State are hereby authorized to establish free libraries in such city,” etc., and clearly embraces all cities. The title of the Act of March 26, 1881, distinctly points out the purpose of the law, and it follows from what we have said that in our opinion the law itself was not only legally but appropriately incorporated in title 17 of the Revised Statutes as a proper addition to the provisions already contained therein, and is to be construed as applying alike to all the cities and towns in the State.
It is further contended that the Act of March 26, 1881, is unconstitutional, because it provides that the tax shall be leAded if two-thirds of the tax payers voting shall vote in favor thereof, while the Constitution ordains that the tax may be levied “if * * * two-thirds of the tax payers of such city or town shall vote for such tax.”
In Fort Worth v. Davis, 57 Texas, 225, and Dwyer v. HackAvorth, Id., 215, this precise question came before this court, and the laiv Avas held constitutional. These decisions have been acted on and have been acquiesced in for nearly six years; and during this time a majority, perhaps, of the cities in the State have accepted the provisions of the laAv and have established an efficient system of public instruction under it.
In Perry v. Rockdale, 62 Texas, 451, the doctrine was reaffirmed. The court who rendered those decisions could not say the act was clearly unconstitutional, nor can Ave so declare. Sustained as it is by those decisions, and important interests having been created under it, Ave must uphold its constitutionality, and declare it valid.
Foliowing those decisions we must also hold that the city council having canvassed the vote and declared the result, its action is now conclusive and can not be collaterally attacked in a proceeding of this character.
The petition in this case showed that the city, before the levy of the tax in question, had already made levies to the limit of taxation authorized by its charter, which is one and a half per cent of its taxable property. The Legislature had the power to authorize it to levy to the extent of two and a half per cent. The question therefore is, Was it the intention in passing the act to confer authority to levy the tax therein provided in addition to that already authorized ? We think this question must be answered in the affirmative. There is nothing in the language of the statute which indicates that it was intended merely to authorize the appropriation of taxes, which these municipalities already had power *30to levy, and therefore the purpose would seem to have been to provide for an additional levy. We think, therefore, that the law empowered the city council to levy the special tax voted for school purposes in addition to the amount authorized by the city charter.
We find no error in the judgment, and it is affirmed.

Affirmed.

Opinion March 20, 1888.